t c memo united_states tax_court kirsten nelson a k a kirsten e hillstrom petitioner v commissioner of internal revenue respondent docket no filed date kirsten nelson a k a kirsten e hillstrom pro_se patricia christiansen for respondent memorandum findings_of_fact and opinion haines judge this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 for the issues for decision are whether petitioner unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar is entitled to relief under sec_6015 or c and whether respondent abused his discretion in denying petitioner’s request for equitable relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner was a resident of colorado springs colorado petitioner was married to charles v moore mr moore when they jointly filed a federal_income_tax return for joint_return petitioner’s income for was dollar_figure and her withholding was dollar_figure mr moore’s income in was dollar_figure and his withholding was dollar_figure the tax_liability shown on the joint_return was dollar_figure and the net tax due after subtracting credits and withholdings was dollar_figure the dollar_figure net tax due was not paid when the joint_return was filed petitioner and mr moore divorced in respondent applied petitioner’s overpayments from her tax returns for totaling dollar_figure as offsets against unpaid tax_liabilities for and as relevant here on date respondent began applying overpayments from petitioner’s tax accounts to the balance owed on the joint liability for on date respondent also applied petitioner’s tax overpayment for the taxable_year in the amount of dollar_figure to the outstanding tax_liability respondent notified petitioner each time her overpayments were applied as payments toward her joint liability the notices provided to petitioner in connection with respondent’s application of her overpayments to her joint income_tax_liability are not included in respondent’s administrative file for this case at the time petitioner’s overpayment was applied to her joint liability it was standard practice to send irs letter 285c titled refund overpayment applied to account to notify a taxpayer that his or her overpayment had been applied as an offset to a prior liability none of the paragraphs in this letter advise a taxpayer of his or her right to relief under sec_6015 petitioner was informed of her right to file a claim for relief from joint_and_several_liability for by respondent’s employee mr fish in a telephone conversation on date on date respondent received form_8857 request for innocent spouse relief and separation of liability and equitable relief from petitioner a portion of petitioner’s and mr moore’s joint liability for remained unpaid at that time on date respondent sent petitioner a letter preliminary determination_letter in which respondent preliminarily determined that petitioner was not entitled to relief under sec_6015 c or f in the preliminary determination_letter respondent stated in part we received your request more than two years after the date we began collection activity sec_6015 sec_6015 and sec_6015 require innocent spouse claims to be filed no later than two years after the start of collection activity after date the date of the collection activity on your account after the enactment of sec_6015 was april on date respondent issued a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination denying petitioner relief from joint_and_several_liability under sec_6015 c and f for in the notice_of_determination respondent stated we did not find you eligible for relief under sec_6015 sec_6015 allows us to provide relief for an understatement_of_tax due to an erroneous item reported by the other spouse we did not find you eligible for relief under sec_6015 sec_6015 allows us to separate the tax_liability that we can link to each spouse and divide the liability according to each spouse’s responsibility we did not find you eligible for relief under sec_6015 sec_6015 may allow us to provide equitable relief when you don’t qualify for relief under either sec_6015 or sec_6015 you may receive equitable relief when holding you responsible for the tax_liability would be unfair or inequitable given your particular circumstances on date and date petitioner filed a timely petition and an amended petition respectively with the court petitioner contends that she is entitled to relief from joint_and_several_liability under sec_6015 and c and that respondent abused his discretion in denying her equitable relief under sec_6015 for accordingly petitioner contends that she is entitled to a refund of the overpayments of her income_tax liabilities that respondent withheld and used to partially offset the liability associated with the joint_return opinion generally married taxpayers may elect to file jointly a federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 a requirement to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 consequently if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under either subsection see 120_tc_137 see also 121_tc_73 block v commissioner supra 118_tc_494 n sec_6015 and c provides in part sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if- b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d no deficiency exists in the present case rather there is an underpayment_of_tax when petitioner and mr moore filed their joint_return they did not remit any payment therefore we hold petitioner is not entitled to relief under sec_6015 or c we have jurisdiction to review the commissioner’s denial of a requesting spouse’s request for equitable relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 we review such denial of relief to decide whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact jonson v commissioner supra butler v commissioner supra sec_6015 authorizes the commissioner to grant equitable relief if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c on the basis of the record before us we find that the denial was based solely on the ground given in the preliminary determination_letter ie petitioner’s request for relief was not made within years of respondent’s first collection activity taken after date there is no evidence that respondent ever analyzed the facts and circumstances in denying petitioner’s request for sec_6015 relief unlike the preliminary determination_letter the notice_of_determination gave no reason for denying petitioner relief under sec_6015 under the internal_revenue_service restructuring and reform act of rra sec_3501 publaw_105_206 112_stat_770 the commissioner must include a description of the taxpayers’ rights under sec_6015 in collection-related notices withholding petitioner’s refund and using it to partially offset her unpaid joint liability from was a collection action 123_tc_314 121_tc_290 in a similar case mcgee the collection-related notice of an offset did not inform the requesting spouse of her right to apply for relief under sec_6015 we held it was an abuse_of_discretion for the commissioner to deny the requesting spouse’s request for relief under sec_6015 by applying the 2-year limitation period in revproc_2000_15 sec_5 2000_1_cb_447 mcgee v commissioner supra pincite respondent notified petitioner that her refunds were being applied as offsets for her joint liability there is no evidence that respondent informed petitioner of her potential right to relief under sec_6015 until she was informed of her right to file a request for relief by mr fish on date respondent failed to inform petitioner of her right to apply for relief under sec_6015 as required by rra sec_3501 112_stat_770 therefore we hold that respondent abused his discretion when he denied petitioner’s request for relief under sec_6015 by applying the 2-year limitation period of revproc_2000_15 sec_5 2000_1_cb_447 mcgee v commissioner supra in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
